Citation Nr: 0724740	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits to one-half the 10 percent rate, effective March 26, 
2002, due to incarceration, was proper under the provisions 
of 38 U.S.C.A. § 5313 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to November 1967.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 determination of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  

[The Board notes that the issue on appeal was developed as 
the propriety of the reduction of the veteran's disability 
compensation benefits to one-half the 10 percent rate, 
effective March 26, 2002.  It appears that the matter of the 
current rating has to be revisited in light of the current 
combined disability rating (see June 2004 rating decision 
that awarded service connection and a 100 disability rating 
for post-traumatic stress disorder, effective April 7, 2003.)  
Since this issue has not been developed for appellate review, 
it is referred to the RO for appropriate action.]

By statements received in July 2004 and April 2005, the 
veteran's spouse raised the issue of entitlement to an 
apportionment of the veteran's disability compensation 
benefits.  Since this issue has not been developed for 
appellate review, it likewise is referred to the RO for 
appropriate action.


FINDING OF FACT

In January 2002, the veteran was incarcerated for conviction 
of a felony and the term of his incarceration exceeded 60 
days; the rating for his service connected disability at the 
time was 10 percent.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation 
benefits to one-half the 10 percent rate, effective March 26, 
2002, due to incarceration for a felony conviction, was 
proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.103, 3.665 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Initial Matter

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  Therefore, the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) does not apply.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Mason v. Principi, 16 Vet. App. 129 (2002).  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the veteran 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain incarcerated veterans.  Thus, the VCAA 
is not applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

B.	Factual Background

In 2002, the RO received information that the veteran was 
convicted of a felony and was in the custody of Snake River 
Correctional Institution, a state prison in Oregon, as of 
January 25, 2002.  He was sentenced to incarceration for a 
period in excess of 60 days.  The veteran confirmed this 
information in statements received by the RO in 2003 and 
2004.  

The record indicates that in October 2002, service connection 
was in effect for residuals of a left hand gunshot wound, 
rated 10 percent, and for dermatophytosis pedis, rated 0 
percent.  The combined disability rating was 10 percent.

In October 2002, having received credible, undisputed 
information that the veteran remained incarcerated in a state 
correctional facility for a felony conviction for more than 
60 days, the RO informed the veteran of a proposal to reduce 
his disability compensation due to his incarceration.  The 
notice stated that he had 60 days in which to submit evidence 
or contentions regarding this matter.  The letter also 
provided the veteran with a VA form that informed him of his 
appellate rights, to include a hearing before VA.
In October 2002, the veteran requested a hearing at the RO.  
In February 2003, the veteran indicated that he was 
incarcerated, and requested a videoconference or telephone 
hearing.  In March 2003, the RO informed the veteran that, 
because of financial constraints, videoconference and 
telephone hearings were not available.  However, he could 
attend a hearing in person, or appoint a representative to 
attend a hearing on his behalf.  A March 2003 letter informed 
the veteran that a hearing was scheduled at the RO on April 
1, 2003.  The record shows that the veteran failed to appear 
for the April 1, 2003, hearing.

On April 3, 2003, the RO reduced the veteran's compensation 
to one-half the 10 percent rate, effective March 26, 2002.

The veteran's VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of The 
American Legion, was received by the RO on April 7, 2003.

In an August 2004 VA Form 9, the veteran declined a hearing 
before the Board, and noted that he was still incarcerated.

C.	Legal Criteria and Analysis

Under applicable regulation, there is a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part, that any person 
who is entitled to compensation who is incarcerated in a 
state penal institution for a period in excess of sixty days 
for conviction of a felony shall not be paid such 
compensation for the period beginning on the sixty-first day 
of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
not be paid an amount that exceeds the rate under 38 U.S.C. § 
1114(a), which is at the rate of 10 percent.  If the veteran 
is rated at less than 20 percent, then the veteran will 
receive one-half the rate of compensation payable under 38 
U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(a)(d).

[38 C.F.R. § 3.665 was amended, in part, during the pendency 
of this appeal.  See 68 Fed. Reg. 34,542 (June 10, 2003).  
However, the amendments, rules governing reduction of 
benefits for fugitive felons, have no relevance in this 
case.]

Withholding of compensation benefits by VA is required in 
this case, because the four criteria for when withholding 
should occur provided in the statute are met: (1) the veteran 
is incarcerated, (2) the incarceration is in a State penal 
institution, (3) the incarceration exceeded 60 days, and (4) 
the incarceration is for conviction of a felony.

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  As noted above, the RO issued a 
letter in October 2002, which informed the veteran of a 
proposal to reduce his disability compensation due to his 
incarceration and stated that he had 60 days in which to 
submit evidence or contentions regarding this matter.  Based 
on this evidence, VA has met the requirements for 
notification under 38 C.F.R. § 3.103. 

The veteran argues that the RO was incorrect in applying 
38 U.S.C.A. § 5313, "a law effective October 7, 1980, to a 
contract entered into when [he] jointed the Marine Corps on 
November 1, 1965."  The veteran also asserts that his 
constitutional (5th Amendment) rights were abridged.  The 
Board finds no merit in these contentions, as the application 
of 38 U.S.C.A. § 5313 was not retroactive in this case, as 
the felony for which the veteran is incarcerated was 
committed after October 7, 1980.  Furthermore, the 5th 
Amendment does not apply in this case, as VA has not 
prosecuted (and cannot prosecute) the veteran for any 
criminal offense.  

The veteran was properly notified of the proposed action and 
the reasons therefore, and he was given a full opportunity to 
respond to the proposed reduction, in accordance with 38 
C.F.R. § 3.665, and did respond in writing on multiple 
occasions.  He does not dispute the pertinent facts which 
satisfy the criteria for when reduction of compensation 
benefits under 38 U.S.C.A. § should occur.  As the facts are 
not in controversy, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt do not apply.

The law is clearly dispositive; the Board is not authorized 
to disregard the governing statute.  See 38 U.S.C.A. § 7104.  
The reduction in the veteran's compensation benefits to one-
half the 10 percent rate, based on his incarceration for a 
felony, was proper, and his appeal must be denied.


ORDER

The appeal challenging the propriety of  the reduction of the 
veteran's disability compensation benefits to one-half the 10 
percent rate, effective March 26, 2002, due to incarceration 
for a felony conviction is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


